DETAILED ACTION

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): 
Application filed on 10/13/2020, with priority date of 10/14/2019 based on foreign applicant KR10-2019-0126918.

The status of the claims are summarized as below:
Claims 1-25 are pending and have been considered below. 
Claims 1, 11, 21-22 are independent claims.


Claim Objections

Applicant is advised that should claim 1 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US Pub 20120017149, hereinafter Lai), in view of Nasir et al.  (US Pub 20160065742, hereinafter Nasir).

Per claim 1, Lai teaches:
A non-transitory computer-readable record medium storing instructions that, when executed by a processor of a computer apparatus including a touchscreen and an input device, cause the computer apparatus to execute a group call method comprising: ([0020, 0047] Fig. 2 shows memory 240 storing applications for online collaboration);
	participating in a group call session with a plurality of participants; ([0014] Fig. 1 shows a number of participants interacting in an collaborative setting such as web/video conferences);
	designating at least one participant among the plurality of participants as a whisper target based on [([0031] Fig. 3 shows a GUI for online collaborative session; user can click on a user’s name in list 320 or select from video list 330 to designate a whisperee);
	generating a whisper packet configured to control a server to transfer, only to the whisper target, at least one of video and audio that are input through the input device while the whisper target is designated; and  ([0032, 0036-0037] Fig. 4 shows in step 420, video whisper session is between whisperer and whisperee, where session flows directly through server 140 as shown in Fig. 6A); 
	transmitting the whisper packet to the server through the group call session. ([0036-0037] Fig. 6A shows session flows through server via existing A/V channel 620a in addition to existing online collaborative session 610).

	Although Lai teaches selection of whisper target using input device such as mouse, Lai does not teach a touch screen and a touch gesture for selection method to initiate a whisper session; Nasir teaches:
	designating at least one participant among the plurality of participants as a whisper target based on a first touch gesture on the touchscreen during the group call session; ([0030] Fig. 4: display 410 can be a touch display screen; [0050] Fig. 7A; user can set a group of participants as private/whisper mode by selecting “private” button in section 530 on the UI, where the private/whisper group can not be heard from other participants in the conference call, such as user 3 and user 4;);
	Nasir and Lai are analogous art because Nasir also teaches private session among select members of an online conference. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Nasir and Lai before him/her, to modify the teachings of Lai to include the teachings of Nasir so that touch gesture can be utilized for initiating private/whisper session among users. One would be motivated to make the combination, with a reasonable expectation of success, because it would enable touch gesture to be used to initiate private/whisper session, and more importantly enable users to control what each individual can hear during the conference call ([0001, 0018].

Per claim 2, Lai-Nasir further teaches:
The non-transitory computer-readable record medium of claim 1, wherein the designating comprises: 
	displaying a plurality of objects respectively corresponding to the plurality of participants on the touchscreen; (Lai [0030] Fig. 3 shows a list of user name objects in attendee list session 320, and a list of video objects in videos section 330);
	identifying an object from among the plurality of objects indicated by a touch on the touchscreen that is maintained for a preset period of time; and (Nasir [0051] Fig. 7B: when user touch the entry for user 5 for several second and select private chat option, a whisper session can be established among the select users);
	designating a participant corresponding to the identified object as the whisper target while the touch is maintained. (Nasir [0051] when user touch the entry for user 5 for several second and select private chat option, a whisper session can be established among the select users).

Per claim 3, Lai-Nasir further teaches:
The non-transitory computer-readable record medium of claim 1, wherein the designating comprises: 
	setting a whisper group including the at least one participant during the group call session; (Nasir [004, 0050] Fig. 7A shows that user can designate group 1 620 as a private/whisper group, where users within a group can be drag and dropped among different groups);
	activating the whisper group based on a second touch gesture on the touchscreen; and (Nasir [0050] user can set group 1 620 as a private/whisper group by first selecting the group 620 on the screen and then select “private” button in 520 section);
	designating the at least one participant included in the whisper group as the whisper target while the whisper group is active. (Nasir [004, 0050] Fig. 7A shows a list of users in group 1 620 designated as a private/whisper group, where users within the group can be drag and dropped among different groups).

Per claim 4, Lai-Nasir further teaches:
The non-transitory computer-readable record medium of claim 3, wherein the setting of the whisper group comprises setting at least two whisper groups, each of which includes at least one participant, and ([0044] Fig. 6 shows user can create two groups within a conference call; [0050] Fig. 7A additionally shows that each group can be set as “private” group);
	wherein the activating of the whisper group comprises selectively activating a single whisper group among the at least two whisper groups based on the second touch gesture. ([0045-0046] user can set volume control for each group such as when users in one group is speaking, the secondary group/call are muted).

Per claim 5, Lai-Nasir further teaches:
The non-transitory computer-readable record medium of claim 3, wherein the whisper group is automatically set for each of the at least one participant included in the whisper group through the server based on the whisper group being set. (Nasir [0050] Fig. 7A shows that user can designate users in a group as in private conversation by selecting the “private” button in section 530 on the UI).

Per claim 6, Lai-Nasir further teaches:
The non-transitory computer-readable record medium of claim 3, wherein the setting of the whisper group comprises: 
	displaying a plurality of objects respectively corresponding to the plurality of participants and a whisper group setting area on the touchscreen; (Nasir Fig. 7B shows a list of users participating in different groups 620, 630, and when a group is set as “private”, the group is set in a private/whisper mode);
	identifying an object from among the plurality of objects that is moved to the whisper group setting area through a drag-and-drop gesture; and (Nasir [0044] Fig. 6 shows user can drag and drop users to rearrange calling groups);
	including a participant from among the plurality of participants that corresponds to the identified object in the whisper group. (Nasir [0044, 0051] user can include any participant from among all the participant to be included in one of the group, which can be set as private/whisper mode).

Per claim 7, Lai-Nasir further teaches:
The non-transitory computer-readable record medium of claim 3, wherein the setting of the whisper group comprises: 
	displaying a plurality of objects respectively corresponding to the plurality of participants and a whisper group generation button in a whisper group generation area on the touchscreen; ([0050] Fig. 7 shows a plurality of participant in different groups, where a “private” button in section 530 can be used to create a private/whisper group);
	activating a whisper group member selection mode based on selection of the whisper group generation button; ([0050] user can set a group as private/whisper mode by selecting the “private” button);
	identifying an object indicated by a touch on the touchscreen in a state in which the whisper group member selection mode is active; and ([0044] user can drag and drop participant into different group);
	including a participant from among the plurality of participants that corresponds to the identified object in the whisper group.  ([0044] user can drag and drop participant into different group, [0050] where the group can be set as private/whisper mode).

Per claim 9, Lai-Nasir further teaches:
The non-transitory computer-readable record medium of claim 1, wherein the group call method further comprises: 
	receiving a whisper packet from the server; 
	modulating an audio signal indicated by the received whisper packet; and 
	outputting the modulated audio through an output device of the computer apparatus. (Lai [0036] whisper session between two users can be audio only and using existing A/V channel through serer 140 between the two users; [0015, 0020] output devices including monitor and speaker).

Per claim 10, Lai-Nasir further teaches:
The non-transitory computer-readable record medium of claim 1, wherein the group call method further comprises: 
	displaying a plurality of objects respectively corresponding to the plurality of participants on the touchscreen; (Lai [0030] Fig. 3 show a list of participant of the online conference);
	receiving a whisper packet from the server; and (Lai [0036] Fig. 6A shows A/V channel for whisper can use existing A/V channel via server between the users);
	highlighting and displaying an object from among the plurality of objects corresponding to a participant having transmitted the received whisper packet. (Nasir [0050-0051] Fig. 7A shows users within a group highlighted as users that are receiving the whisper packet; Fig. 7B further shows user 1 and user 5 as having a private conservation among themselves inside a private group).

Per claim 11, claim 11 is a method claim that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 12-17, 19-20, claims 12-17, 19-20 contain limitations that are substantially the same as claim 2-7, 9-10 respectively, and are likewise rejected.

Per claim 21, claim 21 is independent claim written in dependent form claiming a medium storing instructions for implementing a method of claim 11, which is substantially the same as claim 1, and is likewise rejected.

Per claim 22, claim 22 is a system claim with a touchscreen (Nasir [0030] display 410 touchable display), input device (Lai Fig. 2 [0020] mouse 281, keyboard 282, etc.), memory (Lai Fig. 2 [0021] memory 240), and a processor (Lai Fig. 2 [0020] processor 220) configured to execute instructions of a method that is substantially the same as claim 1, and is likewise rejected.

Per claim 23-24, claims 23-24 contain limitations that are substantially the same as claims 2-3 respectively, and are likewise rejected.

Per claim 25, Lai-Nasir further teaches:
The computer apparatus of claim 22, further comprising an output device, wherein the at least one processor is further configured to execute the computer-readable instructions to: 
	display a plurality of objects respectively corresponding to the plurality of participants on the touchscreen, (Lai [0030] Fig. 3 show a list of participant of the online conference);
	receive a whisper packet from the server, (Lai [0036] Fig. 6A shows A/V channel for whisper can use existing A/V channel via server between the users);
	modulate an audio signal indicated by the received whisper packet, 
	output the modulated audio through the output device included in the computer apparatus, and (Lai [0036] whisper session between two users can be audio only and using existing A/V channel through serer 140 between the two users; [0015, 0020] output devices including monitor and speaker).
	highlight an object from among the plurality of objects corresponding to a participant having transmitted the received whisper packet. (Nasir [0050-0051] Fig. 7A shows users within a group highlighted as users that are receiving the whisper packet; Fig. 7B further shows user 1 and user 5 as having a private conservation among themselves inside a private group).

Claims 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US Pub 20120017149, hereinafter Lai), in view of Nasir et al.  (US Pub 20160065742, hereinafter Nasir), and Staples et al. (US Pub 20170310717, hereinafter Staples).

Per claim 8, Lai-Nasir further teaches activating a whisper/private group ([0050]), but Lai-Nasir do not teach using a swipe gesture for activation; Staples teaches:
The non-transitory computer-readable record medium of claim 3, wherein the activating comprises activating the whisper group based on a swipe gesture in a first direction on the touchscreen. ([0053] swipe gesture may be used to switch between displaying the primary chat thread and the secondary chat thread as shown in Fig. 6).


Per claim 18, claim 18 contains limitations that are substantially the same as claim 8, and is likewise rejected.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

US Patent Application Publications
Yeh, Chiang et al.		US 20040006595 A1
Control features management method in internet-based conferencing, involves storing identification information for each member, so as to generate commands for displaying member icons on screen
Kulkarni; Shreevallabh	US 20070233802 A1
Whisper mode conversation implementing method in e.g. mobile device, involves sending whisper grant to whisper requester by media server, and sending whisper taken to whisper recipient by media server

US Patents
Roseman; Robert D.	US 6608636 B1
Remote conferencing system having interconnected host and local computers generates common image from host computer for display on local computers, whose users can modify it by transmitting video images

Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.

The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications form (Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176